DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “an electrode located on, and spaced from, an opposite side of the movable plate from the proof mass” which is unclear. It is unclear whether the electrode is both “on” the plate and “spaced from” the opposite side of the plate, i.e., an electrode contacting the plate and another spaced from the plate. The claims also recite “a support structure coupled to the substrate the first side” which is unclear. It is unclear the support structure is meant to be coupled to the substrate on the first side, or some other arrangement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060179941 to Okada.
Regarding Claim 1, Okada discloses a microelectromechanical systems (MEMS) device (Figs. 27-32, sensor; ¶¶ [0240]-[0247]) comprising: a substrate having a first side and a second side, the substrate including an aperture extending from the first side through the substrate to the second side (Figs. 27-32, first substrate 210 with opening portions H1 to H4; ¶¶ [0240]-[0247]); a support structure coupled to the substrate on the first side (Figs. 27-32, top of first substrate 210 forming support frame 213; ¶¶ [0240]-[0247]); a resilient structure coupled to the support structure (Figs. 27-32, bridging portions 212 connected to top of first substrate 210; ¶¶ [0240]-[0247]); a rigid movable plate coupled to the support structure via the resilient structure and positioned over the aperture (Figs. 27-32, upper surface of oscillator 211 and electrode layers G1 to G5 connected to bridging portions 212 connected to top of first substrate 210; ¶¶ [0240]-[0247]); a proof mass coupled to the movable plate, the proof mass extending into the aperture (Figs. 27-32, oscillator 211 in opening portions H1 to H4; ¶¶ [0240]-[0247]); and an electrode located on, and spaced from, an opposite side of the movable plate from the proof mass (Figs. 27-32, electrode layers G1 to G5 on upper surface of oscillator 211 and/or lower electrode layer G0; ¶¶ [0240]-[0247]).
Regarding Claim 2, Okada discloses the movable plate is substantially planar in a plane (Figs. 27-32, upper surface of oscillator 211 and electrode layers G1 to G5; ¶¶ [0240]-[0247]), and wherein the resilient structure allows movement of the movable plate in a direction perpendicular to the plane and restrains movement in a direction parallel to the plane (Figs, 27-32, bridging portions 212 allowing and restraining motion as in Figs. 9-11; ¶¶ [0240]-[0247]).
Regarding Claim 3, Okada discloses the resilient structure restrains rotation of the movable plate out of the plane (Figs. 9-11, 27-32, bridging portions 212 allowing and restraining motion as in Figs. 9-11; ¶¶ [0240]-[0247]).
Regarding Claim 4, Okada discloses the resilient structure is fabricated from a same layer as the movable plate and support structure (Figs. 27-32, bridging portions 212 connected to support frame 213 and oscillator 211; ¶¶ [0240]-[0247]).
Regarding Claim 8, Okada discloses the movable plate is electrically-conductive (Figs. 27-32, upper surface of oscillator 211 and electrode layers G1 to G5; ¶¶ [0240]-[0247]).
Regarding Claim 9, Okada discloses the movable plate comprises a plurality of layers including: at least one insulator layer, and at least one an electrically-conductive layer (Figs. 27-32, insulative upper surface of oscillator 211 and electrode layers G1 to G5; ¶¶ [0210], [0240]-[0247], [0273]).
Regarding Claim 10, Okada discloses a fixed plate on an opposite side of the movable plate from the proof mass, where the fixed plate is fixed relative to the substrate, and where the fixed plate comprises the electrode (Figs. 27-32, lower electrode layer G0 on third substrate 230; ¶¶ [0240]-[0247]).
Regarding Claim 11, Okada discloses the fixed plate is electrically- conductive (Figs. 27-32, lower electrode layer G0 on third substrate 230; ¶¶ [0240]-[0247]).
Regarding Claim 12, Okada discloses a portion of the fixed plate is electrically conductive (Figs. 27-32, lower electrode layer G0 on third substrate 230; ¶¶ [0240]-[0247]).
Regarding Claim 13, Okada discloses the movable plate is electrically-conductive, and wherein movement of the movable plate relative to the fixed plate changes a capacitance between the movable plate and the fixed plate (Figs. 27-32, electrode layers G1 to G5 on upper surface of oscillator 211 and lower electrode layer G0 on third substrate 230; ¶¶ [0240]-[0247]).
Regarding Claim 14, Okada discloses the movable plate comprises at least one opening configured to allow venting between the aperture and an area on an opposite side of the movable plate from the aperture (Figs. 27-32, opening portions H1 to H4; ¶¶ [0240]-[0247]).
Regarding Claim 15, Okada discloses a base (Figs. 27-32, second substrate 220; ¶¶ [0240]-[0247]); and a lid mounted on the base, where the lid and the base define an enclosure (Figs. 27-32, cover 230 and second substrate 220 enclosing first substrate 210; ¶¶ [0240]-[0247]); and where the second side of the substrate is mounted on the base within the enclosure (Figs. 27-32, first substrate 210 mounted on second substrate 220; ¶¶ [0240]-[0247]).
Regarding Claim 18, Okada discloses a microelectromechanical systems (MEMS) sensor (Figs. 27-32, sensor; ¶¶ [0240]-[0247]) comprising: a base (Figs. 27-32, second substrate 220; ¶¶ [0240]-[0247]); a lid mounted on the base, where the lid and the base define an enclosure (Figs. 27-32, cover 230 and second substrate 220 enclosing first substrate 210; ¶¶ [0240]-[0247]); a substrate disposed within the enclosure (Figs. 27-32, first substrate 210 mounted on second substrate 220; ¶¶ [0240]-[0247]), the substrate having a first side and a second side, the substrate including an aperture extending from the first side through the substrate to the second side (Figs. 27-32, first substrate 210 with opening portions H1 to H4; ¶¶ [0240]-[0247]); a support structure coupled to the substrate the first side (Figs. 27-32, top of first substrate 210 forming support frame 213; ¶¶ [0240]-[0247]); a resilient structure coupled to the support structure (Figs. 27-32, bridging portions 212 connected to top of first substrate 210; ¶¶ [0240]-[0247]);  a rigid movable plate coupled to the support structure via the resilient structure and positioned over the aperture (Figs. 27-32, upper surface of oscillator 211 and electrode layers G1 to G5 connected to bridging portions 212 connected to top of first substrate 210; ¶¶ [0240]-[0247]); a proof mass coupled to the movable plate, the proof mass extending into the aperture (Figs. 27-32, oscillator 211 in opening portions H1 to H4; ¶¶ [0240]-[0247]); and an electrode located on, and spaced from, an opposite side of the movable plate from the proof mass (Figs. 27-32, electrode layers G1 to G5 on upper surface of oscillator 211 and/or lower electrode layer G0; ¶¶ [0240]-[0247]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada as applied to claim 15, in view of US 20120312096 to Jeung.
Regarding Claim 16, Okada discloses the MEMS device according to claim 15, but does not explicitly disclose a surface mount interface disposed on an external surface of the enclosure, the surface mount interface including electrical contacts; and an integrated circuit disposed in the enclosure, the integrated circuit electrically coupled to the movable plate and to the electrical contacts. Jeung discloses a surface mount interface disposed on an external surface of the enclosure, the surface mount interface including electrical contacts; and an integrated circuit disposed in the enclosure, the integrated circuit electrically coupled to the movable plate and to the electrical contacts (Figs. 1-3, driving electrode 151 and sensing electrode 153 electrically connected to pads 160 formed at the edge 115 of the membrane 110 through connection patterns 165 and pads 160 electrically connected to integrated circuit 170; ¶ [0038]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Okada by providing a surface mount interface disposed on an external surface of the enclosure, the surface mount interface including electrical contacts; and an integrated circuit disposed in the enclosure, the integrated circuit electrically coupled to the movable plate and to the electrical contacts as in Jeung in order to provide for a well-known circuit implementation. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada as applied to claim 15, in view of US 20170156002 Han.
Regarding Claim 17, Okada discloses the MEMS device according to claim 1, but does not explicitly disclose the aperture comprises a first aperture, wherein the MEMS device further comprises an acoustic sensor including: a second aperture extending from the first side through the substrate to the second side; a first acoustic sensor electrode coupled to the substrate and positioned over the second aperture; and a second acoustic sensor electrode disposed between the substrate and the first acoustic sensor electrode, the second acoustic sensor electrode spaced apart from the first acoustic electrode, and wherein the first acoustic sensor electrode or the second acoustic sensor electrode is movable relative to the other in response to sound. Han discloses the aperture comprises a first aperture (Fig. 1, vibration sensor 104 with proof masses 124, 126 in opening 140 in substrate 106; ¶¶ [0025]-[0031]), wherein the MEMS device further comprises an acoustic sensor including: a second aperture extending from the first side through the substrate to the second side (Fig. 1, MEMS microphone 102 with sound inlet opening 120 in substrate 106; ¶¶ [0025]-[0031]); a first acoustic sensor electrode coupled to the substrate and positioned over the second aperture (Fig. 1, diaphragm 108 at sound inlet opening 120; ¶¶ [0025]-[0031]); and a second acoustic sensor electrode disposed between the substrate and the first acoustic sensor electrode, the second acoustic sensor electrode spaced apart from the first acoustic electrode (Fig. 1, top plate 110; ¶¶ [0025]-[0031]), and wherein the first acoustic sensor electrode or the second acoustic sensor electrode is movable relative to the other in response to sound (Fig. 1, diaphragm 108 movable relative to top plate 110; ¶¶ [0025]-[0031]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Okada by providing the aperture comprises a first aperture, wherein the MEMS device further comprises an acoustic sensor including: a second aperture extending from the first side through the substrate to the second side; a first acoustic sensor electrode coupled to the substrate and positioned over the second aperture; and a second acoustic sensor electrode disposed between the substrate and the first acoustic sensor electrode, the second acoustic sensor electrode spaced apart from the first acoustic electrode, and wherein the first acoustic sensor electrode or the second acoustic sensor electrode is movable relative to the other in response to sound as in Han in order to provide for increased sensitivy in use with an acoustic system.

Allowable Subject Matter
Claims 5-7 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852